Exhibit 10.1

Execution Version

GOVERNANCE, VOTING AND STANDSTILL AGREEMENT

This GOVERNANCE, VOTING AND STANDSTILL AGREEMENT (this “Agreement”), dated as of
March 29, 2016, is entered into by and between Alliance HealthCare Services,
Inc., a Delaware corporation (together with its successors, the “Company”),
THAIHOT Investment Company Limited, an entity organized under the laws of the
Cayman Islands (the “Purchaser”), and LOGO [g141065ex101pg01.jpg] (Fujian Thai
Hot Investment Co., Ltd), an entity organized under the laws of the People’s
Republic of China (the “Parent”).

W I T N E S S E T H

WHEREAS, OCM Principal Opportunities Fund IV, L.P., a California limited
partnership, MTS Health Investors II, L.P., a Delaware limited partnership,
Alliance-Oaktree Co-Investors, LLC, a Delaware limited liability company,
Alliance-MTS Co-Investors I, LLC, a Delaware limited liability company,
Alliance-MTS Co-Investors II, LLC, a Delaware limited liability company, and Mr.
Larry C. Buckelew (collectively, the “Sellers”) agreed to sell pursuant to that
certain Stock Purchase Agreement, dated as of September 16, 2015, by and among
the Parent and the Sellers (the “Stock Purchase Agreement”), 5,537,945 shares of
Common Stock (as defined below), representing approximately 51.5% of the
Outstanding Common Stock (as defined below) of the Company as of the date
hereof, to the Purchaser, an indirect wholly owned subsidiary of the Parent, as
the Parent’s assignee under and in accordance with the Stock Purchase Agreement
(the “Transaction”); and

WHEREAS, in connection with the Transaction, the Parent, the Purchaser and a
Special Committee of the Board comprised of independent and disinterested
directors unaffiliated with the Sellers (the “Special Committee”) have agreed
that for their respective benefit and for the benefit of the minority
(non-Seller) stockholders of the Company, the parties hereto shall enter into
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree as follows:

ARTICLE I.

CERTAIN DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person. As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise). For
purposes of this Agreement, none of the Company and its subsidiaries, on the one
hand, or the Purchaser and its Affiliates (other than the Company and its
subsidiaries), on the other hand, shall be deemed to be Affiliates of one
another.



--------------------------------------------------------------------------------

“Agreement” shall mean this Agreement as in effect on the date hereof and as
hereafter from time to time amended, modified or supplemented in accordance with
the terms hereof.

“Beneficial Ownership” or “Beneficially Owns” shall have the meaning set forth
in Rule 13d-3 under the Exchange Act.

“Board” shall mean the Board of Directors of the Company as from time to time
hereafter constituted.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are authorized or obligated by law
or executive order to close.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Approval Right” shall mean the Company’s right to deny the nomination
or appointment of any of the Purchaser’s Designees to the Board or any committee
of the Board if a majority of the Unaffiliated Directors (as defined below),
acting reasonably and in good faith, determine that (i) in the case of a
committee appointment, such Designee lacks the business or technical experience,
stature and character as is commensurate with service on such committee of the
board of directors of a publicly held enterprise or is otherwise not qualified
to serve on such committee, (ii) such Designee’s nomination to the Board (in the
case of a Board nomination) or appointment to a committee (in the case of a
committee appointment) would cause the Company not to be in compliance with any
applicable SEC (as defined below), NASDAQ or Internal Revenue Service rule,
regulation or requirement, including, without limitation, independence
requirements, (iii) such Designee is an officer, director, employee, consultant,
partner, stockholder or otherwise affiliated with a competitor of the Company or
has been convicted of, or has pleaded guilty or nolo contendere to, a felony or
a crime involving moral turpitude, or was or is subject to a judgment, decree or
final order enjoining future violations of, or prohibiting or mandating
activities subject to, federal or state securities laws, or (iv) the nomination
or appointment of such person would be a breach of their fiduciary duties under
applicable law. If the Unaffiliated Directors elect to exercise the Company
Approval Right, the Unaffiliated Directors will promptly notify the Purchaser in
writing of such determination and the reasons therefor and the Purchaser will be
entitled to designate another individual for nomination. In all such cases, the
Purchaser will use its reasonable efforts to nominate individuals it expects to
comply with the requirements set forth above in this Company Approval Right
definition.

 

2



--------------------------------------------------------------------------------

“Designee” shall have the meaning set forth in Section 2.1(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Outstanding Common Stock” shall mean, at any time, the total number of shares
of issued and outstanding Common Stock at such time.

“Person” shall mean an individual, corporation, unincorporated association,
partnership, trust, joint stock company, joint venture, business trust or
unincorporated organization, limited liability company, any governmental entity
or any other entity of whatever nature.

“Representatives” shall mean, with respect to any Person, such Person’s
directors, officers, employees, agents, legal counsel, financial advisors and
other representatives.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Standstill Limit” shall mean 51.5% of the Outstanding Common Stock of the
Company.

“Standstill Period” shall mean the period beginning on the date of this
Agreement and ending on the third anniversary of the closing of the Transaction.

“Unaffiliated Director” shall mean a member of the Board who is not an employee
of the Company or any of its subsidiaries and who is (a) independent from the
Purchaser and its Affiliates, (b) not an Affiliate (including an employee,
director or officer) of the Purchaser or the Parent, and (c) has not received
any material consideration from the Purchaser or its Affiliates or entered into
any agreement, arrangement or understanding (whether written or oral) to receive
any material consideration from the Purchaser or its Affiliates.

ARTICLE II.

CORPORATE GOVERNANCE

Section 2.1 Board of Directors.

(a) During the Standstill Period and provided the Purchaser Beneficially Owns an
aggregate of at least 35% of the Outstanding Common Stock of the Company, the
Purchaser shall have the right to nominate the minimum number of individuals
necessary to comprise a majority of the Board (each, a “Designee,” and
collectively, the “Designees”); provided, that, during the Standstill Period, in
the event the Purchaser exercises its right to nominate a majority of the
directors on the Board, the Board shall increase the total number

 

3



--------------------------------------------------------------------------------

of Board seats available to accommodate the Purchaser’s nominees such that the
election of a Designee shall not have the effect of requiring any current member
of the Board to resign, excluding the three (3) Resigning Directors (defined
below). Each Designee shall be subject to the Company Approval Right and shall
continue to serve as a director until the sooner of such director’s death,
retirement, resignation or removal, or his or her successor is elected and
qualified. The Designees shall be nominated to serve and allocated as equally as
possible among the different classes of the Board, with each of the three (3)
initial Designees named below to serve on a different class of the Board. Mr.
Qisen Huang, Mr. Heping Feng and Mr. Tao Zhang shall be the initial Designees
and shall, upon the effectiveness of this Agreement, replace Mr. Michael Harmon,
Mr. Aaron Bendikson and Mr. Curtis Lane (collectively, the “Resigning
Directors”). In addition, subject to the Company Approval Right, for so long as
the Purchaser Beneficially Owns an aggregate of at least 35% of the Outstanding
Common Stock of the Company, Mr. Huang will be the chairman of the Board, and
Mr. Feng and Mr. Zhang will both serve on the Nominating and Corporate
Governance Committee and the Compensation Committee; provided, that, during the
Standstill Period, the Nominating and Corporate Governance Committee shall
consist of five (5) members (three (3) of which shall be non-Purchaser Designees
and one of the non-Purchaser Designees shall be Chair of the Committee), and the
Compensation Committee shall consist of four (4) members (two (2) of which shall
be non-Purchaser Designees and one of the non-Purchaser Designees shall be Chair
of the Committee). Subject to the Company Approval Right, in the event that the
Purchaser Beneficially Owns less than 35% but at least 25% of the Outstanding
Common Stock of the Company, the Purchaser shall have the right to nominate
three (3) Designees, who will each serve on a different class of the Board. In
that case, the number of Designees on committees of the Board shall be reduced
by one. Subject to the Company Approval Right, in the event that the Purchaser
Beneficially Owns less than 25% but at least 15% of the Outstanding Common Stock
of the Company, the Purchaser shall have the right to nominate one (1)
Designee. In that case, the Designee shall not be entitled to sit on any of the
committees of the Board. In the event that the Purchaser Beneficially Owns less
than 15% of the Outstanding Common Stock of the Company, the Purchaser shall
have no contractual right to nominate any Designees (but nothing contained
herein shall adversely affect its right to make nominations as a stockholder at
such time, which the Nominating and Corporate Governance Committee will review
in good faith). For the avoidance of doubt, if the Company Approval Right is
exercised with respect to a Designee, the Purchaser shall not forfeit its right
to appoint Designees to the Board or committees thereof as provided above, but
shall be entitled to nominate one or more additional individuals, as the case
may be, in place of the proposed Designee who was denied appointment through
exercise of the Company Approval Right; provided that any such replacement
Designee or Designees, as the case may be, shall also be subject to the Company
Approval Right. In the event that the number of Designees then serving on the
Board exceeds the number of directors that the Purchaser shall then have the
right to nominate hereunder, the Purchaser shall take all requisite action to
cause the resignation or removal of such number of excess persons from the
Board.

 

4



--------------------------------------------------------------------------------

(b) Subject to applicable law, in the event any Designee on the Board shall
cease to serve as a director for any reason, the vacancy resulting therefrom
shall be filled by another Designee, subject to the Company Approval Right.

(c) Subject to applicable law, in the event any non-Purchaser Designee on the
Board shall cease to serve as a director for any reason, the vacancy resulting
therefrom shall be filled by another non-Purchaser Designee.

(d) The parties agree that all directors are expected to use commercially
reasonable best efforts to attend (i) at least 75% of all Board and committee of
the Board meetings either in person or telephonically and (ii) at least one (1)
Board meeting in Beijing, China, and one (1) Board meeting in California, USA,
in person each year. All Board and committee meetings shall be conducted in such
a manner so that all participants can hear and understand the proceedings,
including providing real-time translations in both English and Mandarin as
requested by any director in attendance.

(e) As a condition to serving as a director on the Board, all Designees agree
(i) to enter into customary written confidentiality and information sharing
restrictions consistent with those restrictions applicable to all directors of
public companies, including restrictions with respect to trading on material
non-public information, and (ii) to provide timely written responses to the
Company’s annual director and officer questionnaires or other inquiries provided
to all directors of the Company.

Section 2.2 Voting Arrangements.

(a) During the Standstill Period, the Purchaser agrees to vote, or cause to be
voted, all shares of Common Stock Beneficially Owned by the Purchaser or its
Affiliates, or over which the Purchaser or its Affiliates has voting control,
from time to time and at all times, in whatever manner necessary to ensure that
at each annual or special meeting of the stockholders at which an election of
directors is held or pursuant to any written consent of the stockholders, the
nominees of the Nominating and Corporate Governance Committee who are not
Designees shall be elected to the Board and that no such nominee may be removed
from office unless such removal is recommended by the Nominating and Corporate
Governance Committee.

(b) The Purchaser hereby constitutes and appoints as its proxy and hereby grants
a power of attorney to the President of the Company, and to a designee of the
Unaffiliated Directors (to be determined by such Unaffiliated Directors), and
each of them, with full power of substitution, with respect to the matters set
forth in Section 2.2(a) hereto, and hereby authorizes each of them to represent
and vote, if and only if the Purchaser (i) fails to vote, or (ii) attempts to
vote (whether by proxy, in person or by written consent), in each case, in a
manner which is inconsistent with the terms thereof, all of the Purchaser’s and
its Affiliates shares of Common Stock in the manner required to give effect to
Section 2.2(a).

 

5



--------------------------------------------------------------------------------

Each of the proxy and power of attorney granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires in accordance
with its terms. The Purchaser and its Affiliates hereby revoke any and all
previous proxies or powers of attorney with respect to the shares of Common
Stock owned by the Purchaser and its Affiliates and shall not hereafter, unless
and until this Agreement terminates or expires pursuant to its terms, purport to
grant any other proxy or power of attorney with respect to any of the shares of
Common Stock owned by the Purchaser and its Affiliates, deposit any of such
shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any such shares, in each case, in any manner that could reasonably be
expected to contravene, limit or otherwise conflict with the proxy and power of
attorney granted pursuant to the first sentence of this Section 2.2(b).

(c) The Purchaser agrees that the director compensation package for all
non-employee directors: (i) may not be reduced or materially modified (including
the cash/equity ratio of consideration) from what is set forth in the Company’s
most recently filed Proxy Statement on Form DEF 14A with the SEC without the
approval of a majority of the Unaffiliated Directors, and (ii) may be increased
if, based on the advice and counsel of independent compensation consultants, the
Compensation Committee determines an increase in director compensation is
warranted.

(d) The Purchaser agrees that, without the approval of a majority of the
Unaffiliated Directors, the indemnification, expense reimbursement and
exculpation arrangements for all directors and officers of the Company may not
be reduced or materially modified in any manner, including, without limitation,
in the Company’s charter or bylaws, in the indemnification agreements entered
into between the Company such directors and officers, or in the amount or nature
of the Company’s Director and Officer liability insurance policies.

Section 2.3 Business Assistance and Management Fees. The parties agree that the
Purchaser and the Parent will each use its commercially reasonable best efforts
to provide assistance to the Company as may be reasonably requested in
connection with the operation of the Company’s business and the Company’s
pursuit of worldwide growth opportunities without any payment due to the
Purchaser or the Parent designed as a management, consulting, advisory or
similar fee or expense to the Company; provided, however, nothing in this
Section 2.3 shall prohibit the Company from reimbursing the Purchaser or the
Parent for any reasonable out-of-pocket expenses incurred in providing such
requested assistance to the Company, indemnifying a Designee as a director of
the Company, compensating a Designee for his or her service as a director of the
Company (consistent with Company policy for other non-employee directors), or

 

6



--------------------------------------------------------------------------------

from reimbursing a Designee for expenses incurred as a director, in each case on
terms and to the same extent that the Company indemnifies, compensates or
reimburses expenses of its other directors pursuant to its organizational
documents, indemnity agreements, directors’ and officers’ liability insurance
policies in effect from time to time, and applicable law.

Section 2.4 Related Party Transactions. Any transaction reasonably valued to be
in excess of $120,000 between the Purchaser or any of its Affiliates, on the one
hand, and the Company or any of its Affiliates, on the other hand, shall require
the prior written approval of a majority of the Unaffiliated Directors.

ARTICLE III.

STANDSTILL AGREEMENT

Section 3.1 Standstill Agreement.

(e) During the Standstill Period, none of the Purchaser nor any of its
Affiliates will, directly or indirectly, nor will it authorize or permit (x) any
of its or its Affiliates’ employees, officers or directors (whether or not on
behalf of, or as part of a group with or otherwise in concert with, it or any of
its Affiliates) or (y) any of its or its Affiliates’ other Representatives (in
such case, on behalf of, or as part of a group with or otherwise in concert
with, it or its Affiliates) to, in each case without the prior written consent
of a majority of the Unaffiliated Directors in their sole and absolute
discretion:

(i) subject to Section 3.1(b) below, acquire, propose to be acquired, or cause
to be acquired, additional shares of equity securities of the Company, other
Beneficial Ownership of additional securities of the Company, or any security
that is convertible into such securities of the Company;

(ii) publicly announce or disclose any intention, plan or arrangement
inconsistent with the foregoing;

(iii) effect, seek or make any proposal with respect to, or in any way assist or
encourage any other Person to effect or seek, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) to vote any shares of the Company or any consent solicitation or
stockholder proposal;

(iv) except in accordance with the terms of this Agreement, otherwise act, alone
or in concert with others, to seek representation on the Board of the Company;

(v) make any public request or public proposal to amend, waive or terminate any
provision of this Section 3.1;

 

7



--------------------------------------------------------------------------------

(vi) take any action that would reasonably be expected to result in the Company
having to make a public announcement regarding any of the matters referred to in
clauses (i) through (v) above; or

(vii) take any actions which would be inconsistent with the purpose and intent
of this Section 3.1.

(b) Notwithstanding the foregoing, during the Standstill Period, the Purchaser
shall have the right, without the consent of the Unaffiliated Directors, to
acquire additional shares of Common Stock of the Company solely to the extent
necessary to maintain its Beneficial Ownership of the Company up to an amount
equal to the Standstill Limit; provided, that the right is exercised within one
hundred twenty (120) days of the Purchaser’s and its Affiliates collective
Beneficial Ownership of the Company falling below an amount equal to the
Standstill Limit. Within five (5) Business Days after the end of each calendar
month, the Company shall deliver to the Purchaser a capitalization report that
sets forth, to the Company’s knowledge, the Purchaser’s and its Affiliates’
collective Beneficial Ownership percentage in the Company on a fully diluted
basis and a non-diluted basis, in each case as of such month end. The Purchaser
shall provide the Unaffiliated Directors with reasonable advance notice of the
transaction pursuant to which it intends to acquire such additional shares of
Common Stock.

ARTICLE IV.

TRANSFER RIGHTS AND RESTRICTIONS

Section 4.1 Transfer Restrictions. If at any time the Purchaser receives an
offer or inquiry to purchase all or substantially all of its ownership interest
in the Company, it must provide prompt written notice of the details of such
offer or inquiry to the Company and the Board. As a condition to any share
transfer by the Purchaser during the Standstill Period, the transferee shall
agree to be bound by the terms of this Agreement; provided, however, that no
transferee will be required to agree to be bound by the terms of this Agreement
if the transfer by the Purchaser is made pursuant to a public offering, whether
made pursuant to the Purchaser’s registration rights, Rule 144 of the Securities
Act or other means permitted by federal or state securities laws, where it is
reasonably anticipated that no transferee will Beneficially Own 5% or more of
the Outstanding Common Stock.

ARTICLE V.

NON-COMPETITION

Section 5.1 For so long as (i) the Purchaser and its Affiliates collectively own
at least 15% of the Outstanding Common Stock or (ii) one or more individuals
affiliated with the Purchaser is a member of the Board, each of Parent and the
Purchaser shall not, and the Parent

 

8



--------------------------------------------------------------------------------

and Purchaser shall cause their respective Affiliates not to, directly or
indirectly, own, manage, operate, control, be employed by, or participate in the
ownership, management, operation or control of, including, without limitation,
by holding any position as a stockholder, director, officer, employee, partner,
manager or investor in, any business that directly competes with the business of
the Company as currently conducted (a “Competing Business”); provided, that the
foregoing shall not prohibit the Purchaser or any of its Affiliates from (a)
making a passive investment representing less than 5% of any class of equity
securities of any Person so long as such class of equity securities is traded on
a national securities exchange, or (b) acquiring, making a non-controlling
investment in, or being employed in a non-management role or position by, any
Person that does not derive a material portion of its revenues from any
Competing Business.

ARTICLE VI.

PAYMENT OF CERTAIN EXPENSES

Section 6.1 Payment of Certain Company Expenses. At the closing of the
Transaction and upon presentment to the Purchaser of reasonable documentation
thereof, the Purchaser and/or the Parent shall promptly reimburse the Company
for the following transaction fees, costs and expenses (including reasonable and
documented fees paid to advisors, attorneys, consultants and lenders) in cash by
wire transfer of immediately available funds: (i) 100% of the fees, costs and
expenses incurred by the Company in connection with the amendment or waiver of
default of the Company’s credit agreement, and (ii) all reasonable fees, costs
and expenses incurred by the Company or the Special Committee in connection with
the Transaction in excess of One Million Dollars ($1,000,000).

Section 6.2 Purchaser Funding of Management Incentive Plan. Subject to the
approval of the Board or the Special Committee, the Purchaser and the Parent
agree to fund a new management incentive arrangement which involves the issuance
of $1.5 million in cash-based awards to management (the “Cash Awards Amount”).
The Cash Awards Amount will be payable by the Purchaser or the Parent to the
Company by wire transfer of immediately available funds to the account or
accounts designated by the Company in writing (email being sufficient) within
five (5) Business Days after the Board notifies the Purchaser in writing that
such management incentive arrangement has been approved by the Board or the
Special Committee, as the case may be, and that payment of all or a portion of
the Cash Awards Amount to management is reasonably expected to be made promptly
by the Company following receipt of the Cash Awards Amount from the Purchaser or
the Parent.

 

9



--------------------------------------------------------------------------------

ARTICLE VII.

CONFIDENTIALITY

Section 7.1 Disclosure of Confidential Information. Confidential and proprietary
information may be disclosed to the Purchaser and the Parent, including but not
limited to, any and all information, whether oral or written, relating to the
business of the Company (all such information, the “Information”). The Purchaser
and the Parent acknowledge that neither the Company, nor its Affiliates, makes
any express or implied representation or warranty to it as to the accuracy or
completeness of the Information. The Purchaser and the Parent agree and
covenant, and shall each use its reasonable best efforts to ensure that:

(a) All Information shall be held in strict confidence by the Parent, the
Purchaser and their respective Affiliates and their respective directors,
officers, employees, financing sources, agents and financial and legal advisors
(collectively, the “Purchaser Representatives”) and shall not be disclosed to
any other Person, without the Company’s prior written consent or except as may
be required by law, regulation or legal process, or to the extent such
Information is or becomes publicly available, other than as a result of a breach
of this Article VII.

(b) Until the Information is or becomes publicly available, other than as a
result of a breach of this Article VII, the Parent, the Purchaser and their
respective Affiliates shall use the Information only for monitoring and
evaluating the Purchaser’s investment in the Company and not for any other
purpose or in any manner that would constitute a violation of any applicable
laws or regulations.

(c) The Purchaser and the Parent shall each take the same degree of care that it
uses to protect its own confidential and proprietary information of similar
nature and importance (but in no event less than reasonable care) to protect the
confidentiality and avoid the unauthorized use, disclosure, publication or
dissemination of the Information.

(d) In the event that the Parent, the Purchaser or any of the Purchaser
Representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any of the Information or any other
information concerning the Company, it will, to the extent legally permitted,
notify the Company promptly so that the Company may (i) seek a protective order
or other appropriate remedy or (ii) consult with the Purchaser to take steps to
resist or narrow the scope of such request or legal process. In the event that
no such protective order or other remedy is obtained, each of the Parent, the
Purchaser and the Purchaser Representatives shall furnish only that portion of
the Information which, under advice of counsel, is legally required and will
exercise reasonable best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information so furnished.

Section 7.2 Insider Trading Prohibition. The Purchaser and the Parent each
acknowledges that it and the Purchaser Representatives are aware that the U.S.
securities laws prohibit any Person who has material non-public information
about a company from purchasing or selling, directly or indirectly, securities
of such company (including entering into hedge transactions involving such
securities), or from communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

Section 8.1 Effectiveness and Termination. This Agreement shall be effective as
of the closing of the Transaction. In the event that the Stock Purchase
Agreement is terminated in accordance with its terms prior to the closing of the
Transaction, this Agreement (except for Article VII and this Article VIII, which
shall survive the termination hereof) shall be of no force or effect. This
Agreement shall terminate and be of no further force or effect immediately, and
without any further action by any party, upon the Purchaser Beneficially Owning
less than 5% of the Outstanding Common Stock. In no event shall the termination
of this Agreement excuse any breach hereof occurring prior to such termination.

Section 8.2 Notices.

All notices or other communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the party
for whom it is intended, if delivered by registered or certified mail, return
receipt requested, or by a national courier service, delivery confirmed, or if
sent by email or facsimile (with receipt of confirmation of delivery), to the
person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such person:

(f) If to the Purchaser or the Parent, to:

THAIHOT Investment Company Limited and Fujian Thai Hot Investment

Co. Ltd.

No. 43 Hudong Road, Olympic Building

Fuzhou City, Fujian Province, China 35003

Attention: Mr. Qisen Huang

Fax: 86 591 8760 1956; Email: hqs@thaihot.com.cn

With a copy to (which shall not constitute notice):

Davis Polk & Wardwell LLP

2201 China World Office 2

1 Jian Guo Men Wai Avenue, Chao Yang District, Beijing 100004

Attention: Howard Zhang

Fax: 86 10 8567 5102; Email: howard.zhang@davispolk.com

 

11



--------------------------------------------------------------------------------

If to the Company, to:

Alliance HealthCare Services, Inc.

100 Bayview Circle, Suite 400

Newport Beach, CA 92660

Attention: General Counsel

Fax: (714) 688-3397; Email: rjohns@aiq-us.com

With a copy to (which shall not constitute notice):

O’Melveny & Myers LLP

610 Newport Center Drive, 17th Floor

Newport Beach, CA 92660

Attention: Mark D. Peterson

Fax: (949) 823-6994; Email: mpeterson@omm.com

Any such notification shall be deemed delivered (i) upon receipt, if delivered
personally, (ii) on the next Business Day, if sent by national courier service
for next Business Day delivery or (iii) the Business Day on which confirmation
of delivery is received, if sent by email or facsimile.

Section 8.3 Entire Agreement; Amendment. This Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters. No provision of this Agreement may be amended or
modified in whole or in part at any time unless agreed to in writing in advance
by the parties and a majority of the Unaffiliated Directors. No failure on the
part of any party to exercise, and no delay in exercising, any right shall
operate as a waiver thereof nor shall any single or partial exercise by any
party of any right preclude any other or future exercise thereof or the exercise
of any other right.

Section 8.4 Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement or any other such instrument.

Section 8.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.

Section 8.6 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed and construed in accordance with the internal laws (without
reference to choice or conflict of laws) of the State of Delaware, and each
party hereby submits to the exclusive jurisdiction and venue of the Delaware
Court of Chancery of the State of Delaware, or,

 

12



--------------------------------------------------------------------------------

if the Delaware Court of Chancery is unavailable, any other court of the State
of Delaware or, to the extent necessary, any federal court sitting in the State
of Delaware. Each party hereby waives all right to a trial by jury in any
action, suit or proceeding brought to enforce or defend any rights or remedies
under this Agreement. Each party irrevocably consents to the service of any and
all process in any such action, suit or proceeding by the delivery of such
process to such party at the address and in the manner provided in Section 8.2.

Section 8.7 Specific Performance. Each party agrees that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof. Accordingly, each of the parties hereby
consents to the issuance of injunctive relief without bond by the Delaware Court
of Chancery to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in addition to any other remedy to
which they are entitled at law or in equity.

Section 8.8 Successors and Assigns; Third Party Beneficiaries. The Purchaser may
not transfer or assign any of its rights and obligations under this Agreement
without the prior written consent of a majority of the Unaffiliated Directors;
provided that the Purchaser may assign all or a portion of its rights hereunder
to an Affiliate which delivers an executed counterpart to this Agreement as a
condition precedent to the effectiveness of such assignment; provided, further,
that no such assignment shall relieve the Purchaser and the Parent of any
obligations hereunder. This Agreement shall bind and inure to the benefit of the
Company’s and Purchaser’s successors and permitted assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any Person
other than the Parent, the Purchaser and the Company, or their respective
successors, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision herein contained. Notwithstanding anything to
the contrary contained herein, no purchaser of Common Stock from the Purchaser
shall be deemed to be a successor or permitted assign by reason merely of such
purchase.

Section 8.9 Headings and Captions. The section headings and captions contained
in this Agreement are for reference purposes only, are not part of this
Agreement and shall not affect the meaning or interpretation of this Agreement.

Section 8.10 DGCL Section 203. The parties agree that, prior to the closing of
the Transaction, the Board will approve resolutions in a form previously
provided to the Purchaser with respect to the approval of the transactions
contemplated by the Stock Purchase Agreement for purposes of Section 203 of the
Delaware General Corporation Law.

Section 8.11 Parent Guarantee. The Parent hereby irrevocably and unconditionally
guarantees the due and punctual performance of the obligations of the Purchaser
under this Agreement.

 

13



--------------------------------------------------------------------------------

[signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

FUJIAN THAI HOT INVESTMENT CO., LTD By:  

/s/ Qisen Huang

Name:  

Qisen Huang

Title:  

Director

THAIHOT INVESTMENT COMPANY LIMITED By:  

/s/ Qisen Huang

Name:  

Qisen Huang

Title:  

Director

ALLIANCE HEALTHCARE SERVICES, INC. By:  

/s/ Richard W. Johns

Name:  

Richard W. Johns

Title:  

Chief Operating Officer and Chief Legal Officer

[Signature Page – Governance, Voting and Standstill Agreement]